DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 10-12-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 stated that “the lead portion being configured to make a removable electrical connection with a contactor of another connector of another circuit board”, which as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
In Specification of the application: the pad portion 417 is configured to make a removable electrical connection with a contactor 415 (e.g., cantilever beam) of another connector 419. The connector 419 may be mounted on or is a part of another PCB (page. 20, line 7); and in figure 18 of the application also shows the pad portion 417 is configured to make a removable electrical connection with a contactor of another connector of another circuit board.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius et al. (US20180048094).
	Re Claim 1, Cornelius show and disclose
A circuit board comprising: 
a substrate (substrate of a larger logic board, motherboard, or other board in an electronic device, [0093]); and 
5a connector (140, fig. 1, a connector receptacle including tongue 140, [0068]) that is attached to the substrate (both plastic tongues and tongues formed using printed circuit boards, which again may be part of a larger logic board, motherboard, or other board in an electronic device, [0093]), the connector comprising a housing (a device housing tongue, [0068]; insulating body of 140 for housing conductive traces 152, 160 and 170, fig. 1), a reference metal layer (160 and 170, fig. 1; 420, fig. 4; 620, fig. 6; 920 and 970, fig. 9) that is embedded within the housing, and a plurality of metal contacts (150, 153 and 154, fig. 1; 412-416, fig. 4; 610-632, fig. 6; 912-916, fig. 9), 

Re Claim 2, Cornelius show and disclose 
The circuit board of claim 1, wherein each of the plurality of metal contacts has a pad portion and a lead portion, the pad portion (top of the pad 150 is make a removable electrical connection with 110 of another connector of another circuit board, fig. 1) being configured to make a removable 15electrical connection with a contactor of another connector of another circuit board, and the lead portion (connection portion on back of 150 is connected to contact point of 152 on the circuit board, fig. 1) is connected to an electrical node on the circuit board. 
Re Claim 3, Cornelius show and disclose
The circuit board of claim 1, further comprising an electrical circuit that is mounted on the circuit board (there must be an electrical circuit on the larger logic board, motherboard, or other board in an electronic device, [0093]).
Re Claim 5, Cornelius show and disclose

Re Claim 7, Cornelius show and disclose
The circuit board of claim 1, wherein the reference metal layer is narrower than a spanning distance between outer side perimeters of the first and second metal contacts (fig. 1, 4, 6 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al.
Re Claim 4, Cornelius show and disclose
The circuit board claim 1, 
Cornelius disclosed claimed invention except for wherein the electrical circuit comprises solid-state 20memory, since Cornelius discloses the circuit board having the electrical circuit, and the circuit board is a larger logic board, motherboard, or other board in an electronic device (see claim 1 above), therefore, it would have been obvious to one having ordinary skill in the art to use .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 wherein the reference metal layer is electrically floating.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 6 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200045808 US-20150364846 US-20110177721 US-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848